Citation Nr: 0125779	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1968.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.


REMAND

The veteran maintains, in substance, that he incurred a low 
back injury while on active duty, and now suffers from its 
residuals.  He further maintains that he now suffers from 
obesity due to his active duty.  The veteran asserts that he 
has been diagnosed with depression, which he relates to 
incidents in service, including verbal abuse.  He also 
maintains that his sleep apnea is due to medication he was 
provided during active duty.

A preliminary review of the claims file demonstrates that it 
contains no VA treatment records.  Nevertheless, a VA 
appointment sheet indicates that the veteran had made 
appointments for treatment at the Harry S. Truman Memorial 
Veterans Hospital in 1999.  During a July 2001 hearing before 
the undersigned Board member, the veteran testified that he 
had started to receive treatment at the VA Medical Center 
(VAMC) in Columbia, Missouri, mainly for his weight.  His 
representative suggested that the veteran was also receiving 
treatment there for depression.  Transcript (T.) at p. 6.  
The veteran reported having received treatment at the VA 
outpatient clinic at Mount Vernon, Missouri.  He said that he 
had been provided a diagnosis of depression at that center.  
T. at pp. 10-11.  The veteran also testified that there were 
records of recent treatment at the VA outpatient clinic that 
were not in the claims file.  T. at p. 13.  

The Board observes that corresponding VA treatment records 
have not been associated with the claims file.  Regardless, 
VA treatment records are deemed to be constructively of 
record in proceedings before the Board.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As a result, the 
outstanding VA medical records must be made part of the 
veteran's claims file before the Board can properly 
adjudicate any of the veteran's claims.  

In addition, the veteran testified that he was receiving 
benefits from the Social Security Administration (SSA), for 
residuals of his back injury.  T. at p. 7.  He also reported 
that he had been evaluated for depression in connection with 
his SSA benefits.  T. at p. 11.  Although the veteran said 
that he may have submitted copies of all medical records used 
by the SSA, T. at p. 11, his representative believed that VA 
did not have all of these records.  T. at p. 12.  At any 
rate, the claims file does not contain any SSA 
determinations.  Nor are there medical records in the claims 
file, received from the SSA or other sources, that have been 
identified as having been used in any SSA determination.  The 
Board finds that such records are necessary for a proper 
adjudication of the veteran's claims, at least insofar as 
they document whether the veteran has the current claimed 
disabilities. 

The veteran also testified that he had continued to receive 
private treatment for residuals of a low back injury from a 
Dr. C., records of which are not in the claims file.  T. at 
p. 11.

Regarding the veteran's claim for service connection for 
obesity, the Board recognizes that obesity is not recognized 
as a chronic disability within the meaning of the laws and 
regulations providing for the payment of VA disability 
compensation benefits.  See 38 C.F.R. § 3.303(c) (2001).  On 
the other hand, the veteran's outstanding VA medical records, 
which he asserts document treatment of obesity, may reflect 
chronic disease or injury to which his obesity may be 
attributed.  As such, the Board concludes that additional 
development of this claim is warranted.  

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas, 1 Vet. App. at 308.  On remand, the RO will be able 
to consider whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.
 
Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
residuals of a back injury, obesity, 
depression or other psychiatric 
disability, and sleep apnea since his 
separation from service.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated, including those from the Harry 
S. Truman Memorial Veterans Hospital; the 
VAMC in Columbia, Missouri; the VA 
outpatient clinic at Mount Vernon, 
Missouri; and Dr. C., which have not been 
previously secured.

3.  The RO should contact the SSA and 
request a copy of any decision, the 
records pertinent to the veteran's 
claims, as well as all associated medical 
and employment records relied upon 
concerning the claim to encompass a 
determination of the veteran's current 
disabilities.

4.  Upon completion of (1), (2) and (3), 
and after all indicated post-service 
treatment records have been obtained, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.

5.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for residuals of a back 
injury, obesity, psychiatric disability, 
and sleep apnea.  If any issue denied by 
the RO remains denied, the veteran and 
his representative should be furnished a 
SSOC.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

